DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 15, "flange" should be "mounting flange".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tower1 (EP0164525). 
Regarding claim 1, Tower teaches (Fig. 1) a method comprising:  	installing a reactor coolant pump comprising a pump motor (63), a driveshaft (61), an impeller (59), and a mounting flange (unlabeled but pictured flange directly above motor 63) on a pressurized water reactor (PWR) comprising  		a pressure vessel assembly comprising a vessel body (7) and a vessel head (11) secured thereto,  		a separator plate (79) that separates the pressure vessel assembly into a pressurizer volume (23) disposed above the separator plate (79) and  		a reactor volume (below 79) disposed below the separator plate (79), and  		a nuclear reactor core (29) disposed in the reactor volume of the pressure vessel assembly, the installing including:  	pre-assembling the pump motor, the driveshaft, the impeller, and the mounting flange outside of the pressure vessel assembly to form a pump assembly as a unit (pump pieces motor 63, shaft 61, and impeller 59 do not show any removable attachment means such as bolts or screws or welds) disposed outside of the pressure vessel assembly in which the pump motor (63) is connected with the impeller (59) by the driveshaft (61),  	inserting the impeller (59) and the driveshaft (61) of the pump assembly through an opening of the pressure vessel assembly (opening formed through the top of the vessel body including 11) while the pump motor (63) remains outside of the pressure vessel assembly (an upper portion of pump motor 63 is outside of the dotted curved line showing the top of the vessel body 11), and  	securing the flange (unlabeled but pictured flange directly above motor 63) of the pump assembly to an outside of the pressure vessel assembly  to mount the pump assembly on the pressure vessel assembly (an upper right portion of pump motor 63 attaches directly to a portion 11 of the vessel head, i.e., the portion just above the arrow for reference 23),  	wherein at least a portion of the pump motor (63) of each reactor coolant pump is disposed above the separator plate (79).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 1, 2, 3, 5, 6, 7, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kostrzewa (US 4,057,467) in view of Hawkins (US 3,385,760) and Tower. 
Regarding claim 1, Kostrzewa teaches a method (see Fig. 2) comprising:  	installing a reactor coolant pump (3) comprising a pump motor (4), a driveshaft (see the vertical rod inside pump housing 13), an impeller (see the impeller blades inside the pump housing 13), and a mounting flange (10a) on a pressurized water reactor (PWR) (“pressurized-water reactor,” abstract) comprising a pressure vessel assembly comprising a vessel body (10) and a vessel head (11) secured thereto (see the bolts on either side of the vessel head 11), and a nuclear reactor core (1) disposed in the reactor volume of the pressure vessel assembly, the installing including:  	 	pre-assembling the pump motor, the driveshaft, and the impeller outside of the pressure vessel assembly to form a pump assembly (3, 4) as a unit disposed outside of the pressure vessel assembly in which the pump motor is connected with the impeller by the driveshaft (as shown in Figs. 1 and also 2, the entire pump unit 3 including the vertical drive shaft has been inserted into the top of the pressure vessel head, as evidenced by the different shadings on the drawings, the pump penetration can reasonably be assumed to have been inserted as a unit; because the drive shaft, motor, and rest of the pump, are all connected in the figure, it is unreasonable to assume that they could have been inserted separately; for example, the vertical shaft and impellers could not have been inserted without the connection to the motor 4 because they are all integrally connected in the figures),  	 	inserting the impeller and the driveshaft of the pump assembly through an opening of the pressure vessel assembly (opening in head 11) while the pump motor (4) remains outside of the pressure vessel assembly (10, 11), and  	 	securing the pump assembly (3,4) to an outside of the pressure vessel assembly (10, 11) to mount the pump assembly on the pressure vessel assembly,  	wherein at least a portion of the pump motor (4) of each reactor coolant pump is disposed above the pressure vessel assembly (10, 11).
Kostrzewa does not explicitly teach that the mounting flange is outside the vessel head. However, it was well-known in the art at the time the invention was made to mount a pump on the surface of a pressure vessel using flanges, as evidenced by Hawkins. 
Hawkins is in the same art area of reactor coolant pumps for pressurized water reactors and teaches (Fig. 1) a pump (22) connected to the outside of a pressure vessel body (4) by a mounting flange: as shown in Fig. 1, the pump 22 is connected to the pressure vessel 4 via two interfacing flanges 20, 18. Therefore, Hawkins teaches the step of securing the flange 20 of the pump assembly 22 to an outside of the vessel 4 to mount the pump 22 on the pressure vessel 4. A purpose for this teaching is, as explained by Hawkins (col. 2, ll. 21-23), in order to provide a connection mechanism between the pump and the pressure vessel: “Lateral ducts 18 are formed in the side-wall of the body of the pressure vessel 4 extending to respective housings 20 for motor driven rotary pumps 22.”  
The combination of the flange of Hawkins with the method of Kostrzewa would have produced a method for mounting a pump on a flange through a vessel head, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Kostrzewa, a person of ordinary skill would have predicted that combining Hawkins’ flange with Kostrzewa’s method would have produced Applicant's claimed invention of installing a pump through a flange penetration in a vessel head. The skilled person’s motivation for the combination would have been the expectation of, as explained by Hawkins (col. 2, ll. 21-23), in order to provide a connection mechanism between the pump and the pressure vessel: “Lateral ducts 18 are formed in the side-wall of the body of the pressure vessel 4 extending to respective housings 20 for motor driven rotary pumps 22.”  
This combination does not explicitly teach the claimed separator plate. 
Tower does. Tower is also in the art area of integral nuclear reactors (“a pressurizer is formed integral with the pressure vessel,” col. 2, ll. 41-42) and teaches (Fig. 1) a PWR that comprises a separator plate (79) that separates the pressure vessel assembly into a pressurizer volume (23) disposed above the separator plate and a reactor volume below the separator plate (“annular space 23 thus serves as an integral pressurizer,” col. 5, ll. 26-28). Since Kostrzewa teaches that the entire motor (4, Fig. 2) is disposed above the entire reactor vessel (10, 11), then incorporating the separator plate of Tower into the combination of modified Kostrzewa does not affect the location of these motors. They would still be above the entire reactor vessel, regardless of the presence of a separator plate. The ordinary skilled artisan would have been motivated to incorporate the separator plate of Tower into the method of above-combined Kostrzewa with Hawkins for the predictable result of providing a physical barrier between the steam rising into the pressurizer section and the water in the rest of the reactor while keeping the reactor an integral-type reactor, as described by Tower in col. 5, ll. 16-29.
Regarding claim 2, above-modified Kostrzewa teaches all the elements of the parent claim, and Hawkins additionally describes a separately installed diffuser. 
Hawkins teaches wherein the reactor coolant pump (22) further comprises a pump diffuser (diffuser 52) that is not a component of the unitary pump assembly formed by the pre-assembling, and the installing further comprises: 	disposing the pump diffuser inside the pressure vessel assembly in an operation other than the inserting and the securing operations (as shown in Fig. 1, diffuser 52 is part of housing 20 which is integral with vessel 6 via flanges 18, while pump 22 is separately attached on top of housing 20). A purpose for this teaching is, as known by the ordinary skilled artisan, to keep the motor portions of the pump separate from the pressure vessel to prevent radioactive contamination of the pump internals. The radioactive primary fluid makes contact with the rotor/impeller and the diffuser, but not the pump internals.  
The combination of the separately installed diffuser of Hawkins with the method of Kostrzewa would have produced a method for installing pump parts, wherein the diffuser was installed separately, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of above-modified Kostrzewa, a person of ordinary skill would have predicted that combining Hawkins’ separately installed diffuser with modified Kostrzewa’s method would have produced Applicant's claimed invention of a pump where the diffuser was installed separately from some of the other components. The skilled person’s motivation for the combination would have been the expectation of, as known by the ordinary skilled artisan, to keep the motor portions of the pump separate from the pressure vessel to prevent radioactive contamination of the pump internals. The radioactive primary fluid makes contact with the rotor/impeller and the diffuser, but not the pump internals.  

Regarding claims 3 and 5, above-modified Kostrzewa renders all the elements of the parent claim obvious. Additionally, Hawkins teaches wherein the installing includes disposing the pump diffuser (52) inside the pressure vessel assembly (6) before performing the inserting, and the inserting includes inserting the impeller and the driveshaft (shown at the base of 22) through the opening of the pressure vessel assembly so as to position the impeller inside the pump diffuser (as shown in Fig. 1, diffuser 52 is inside a housing 20 which arrived integral with vessel 6, and pump 22 with its protruding impeller and shaft were then inserted into the top of diffuser 52). The skilled artisan would have been motivated to do this because installing the diffuser first allows it to be integral with the pressure vessel, which makes sense because the primary vessel fluid must make contact with the rotor/impeller for proper circulation, but not the pump internals like the motor, which may be installed later. Additionally, by being kept separate, when the pump motor needs servicing, it may be removed without fear of primary fluid contamination. Flange 51 separates pump internals inside 22 from the diffuser and impeller portions below. Examiner further notes that it is impossible to insert Hawkins’ impeller and driveshaft into the reactor before inserting the diffuser into the reactor because the impeller/driveshaft are part of the upper part of the pump that rests on top of the diffuser. Without the diffuser, there would be nothing to hold the impeller/driveshaft up. 
Regarding claim 6, above-modified Kostrzewa renders all the elements of the parent claim obvious. Additionally, Hawkins teaches that subsequent to installing the reactor coolant pump (22) on the PWR, removing the pump assembly from the PWR while leaving the pump diffuser disposed inside the pressure vessel assembly. Hawkins teaches this because, looking at Figure 1, when it is time for maintenance of the pump 22, the lid 2 of the containment vessel will be removed, and then the pump 22 will be removed from the top, leaving behind the diffuser 52 since it cannot be removed without removing the entire pressure vessel 6. It would be nearly impossible to remove the entire pressure vessel 6 including the diffuser and the pump 22 just to perform maintenance on the pump 22. The skilled artisan, who, in the normal course of performing necessary maintenance on the pumps 22 of a nuclear reactor, has no reasonable choice but to remove the pump 22 from the top of the vessel, leaving the integrated diffuser 52 in housing 20 behind. 
Regarding claim 7, above-modified Kostrzewa renders obvious all the elements of the parent claim including wherein the inserting and securing mounts the pump assembly (Kostrzewa, 3) on the pressure vessel assembly (10, 11) with the drive shaft of the pump assembly oriented vertically and the pump motor (4) disposed above the impeller. 
Regarding claim 8, above-modified Kostrzewa renders obvious all the elements of the parent claim, and Kostrzewa additionally teaches (Fig. 2) wherein the vessel head (11) includes a first mating flange (see the portion of vessel head 11 that is penetrated by the unlabeled bolt on either side of the base of vessel head 11) and the vessel body (10) includes a second mating flange (see the upper portion of vessel body 10 that mates with the base of the bolt that also penetrates the base of vessel head 11), and the vessel head (11) is secured to the vessel body (10) by a step of securing the first mating flange to the second mating flange (as shown in Fig. 2 vessel body 10 is secured to vessel head 11 by bolts on either side of the base of vessel head 11). 
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over above-combined Kostrzewa with Hawkins and Tower, in further view of Waring (US 6,581,667).
Regarding claim 4, the above-described combination of Kostrzewa with Hawkins and Tower renders all the elements of the parent claim obvious. Additionally, Hawkins teaches that the opening of the pressure vessel through which the impeller and drive shaft are inserted (this is the opening at the top of 20) is too small for the pump diffuser to pass through (diffuser 52 has an internal area that is larger than the opening at the top of housing 20 that the impeller/shaft penetrates), but this combination does not explicitly teach:  	inserting the pump diffuser into the pressure vessel through a manway of the pressure vessel that is separate from the opening of the pressure vessel through which the impeller and drive shaft are inserted.
Hawkins does not teach this feature because, as shown in Fig. 1, the only apparent opening into the reactor is via the containment lid 2. However, it is extremely well-known, to the point of being standard in the industry, to have a manway at the side of the vessel for entrance into the side of the reactor. As noted by ¶ 40 of the instant Specification, this manway is “typically already required to provide access for performing steam generator tube plugging or other maintenance operations.” 
Waring teaches this manway. Waring is in the art area of performing maintenance in nuclear reactor vessels and teaches (Fig. 2) a vessel (70) with a top lid as well as a side manway entrance (80). A purpose for this teaching is, as described by Waring, so that smaller components can be brought in from the side of the reactor. 
The skilled artisan would have been motivated to use the side manway taught by Waring for the predictable result of having at least two entrances into the vessel for inserting and removing components. As is well-known in the nuclear art, pump components have to be serviced at various times throughout the reactor’s operating life. In this combination of with Waring, the skilled artisan would have been motivated to insert the diffuser (52, Fig. 1, Hawkins) into the vessel via the side manway in vessel 2 taught by Waring, and then the diffuser would have been welded at flange 18 to the rest of the pressure vessel 6, and then insert the pump 22 with the impeller/shaft from above via lid 2 because they are vertically oriented and can simply be dropped in and connected from above. It is well-known in the art that the ordinary skilled artisan, who is tasked with getting all the components into the reactor, is capable of using different entrances for inserting different components based upon component size and orientation. In the case of the instant combination, based on Fig. 1 of Hawkins, the skilled artisan would have been motivated to insert the diffuser 52 from a side penetration and insert the pump 22 from a top penetration. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See attached 14-page Foreign reference.